DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ANURAJ CHAKRABORTY on 06/10/2022.

The application has been amended as follows: 

--Claim 3 Line 4 has been deleted as this limitation has already been introduced in Claim 1 Line 5.--

Response to Amendment
Applicant’s amendments to claim 6, filed 06/07/2022, have made the claim objections moot.  The claim objections of 05/13/2022 have been withdrawn.
Applicant’s amendments to claims 3 & 9, filed 06/07/2022, have made the rejections under §112(b) moot.  The rejections under §112(b) of 05/13/2022 have been withdrawn.
Applicant’s amendments to claim 1, filed 06/07/2022, have made the rejections under §103 moot.  The rejections under §103 of 05/13/2022 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
--CLAIM 1 which has been amended to include the language of previously pending claim 2, and CLAIM 10 which presents the language of previously pending claims 1 and 8 IS/ARE ALLOWABLE FOR THE REASONS SET FORTH IN THE NON-FINAL OFFICE ACTION MAILED ON 05/13/2022. Additionally, claims 3-9 and 11-17 are allowed based on their dependency.--.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746